Citation Nr: 0727521	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) as a result of service-
connected disability.  


REPRESENTATION

Appellant represented by:	Patrick H. Donahue, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and I.R.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1965 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
August 2005.

The issues on appeal were originally before the Board in July 
2006 when they were remanded for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran testified at his local RO before a Veterans Law 
Judge in August 2005.  Subsequently, the Veterans Law Judge 
who conducted the August 2005 hearing retired from the Board.  
In August 2007, the veteran was informed of this fact and 
that he had the right to attend another hearing to be 
conducted by a Veterans Law Judge who would decide his 
appeal.  The same month, the veteran submitted a statement 
indicating that he desired to attend another hearing before a 
Veterans Law Judge at his local RO.  The veteran should be 
scheduled for his requested hearing.  



Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing in accordance with 
the docket number of his appeal.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



